Opinion by
Beatty, J.
I concur in the judgment rendered; and whilst 1 cannot say that I dissent from any part of the reasoning or conclusions arrived at in the opinion, I am not fully satisfied but .that the better interpretation of that part of section 150, which says the Court may order the damages to be assessed by a jury, would be to hold that may is in that instance synonomous with shall, and that in all such cases it shall be the duty of the Court to summon a jury to assess damages. That would be a safe practice. I am not fully satisfied any other practice would not be erroneous. As the determining of this point is not necessary to decide this case, I make these suggestions that the point may be open for argument if it ever comes up in any other case.